Title: To George Washington from John Cleves Symmes, 6 March 1780
From: Symmes, John Cleves
To: Washington, George


          
            Sir.
            Morris Town, March the 6th 1780.
          
          The grand Jurors for the County of Morris have requested me to inform Your Excellency, that, “they feel in the most sensible manner the distresses which the Army must experience from the depreciation of the Money without any other addition—are deeply wounded at an Information that there were some persons who were so lost to the duty they owe to brave men suffering and exposing themselves for their Country; so lost to every humane, generous, and benevolent feeling of the heart, as to take the advantage which the late scarcity of food in the Army

presented them with, to extort from the poor soldiers the most extravagant prices for provision.”
          I am also requested by the Grand jurors, to desire Your Excellency, to direct (in General orders) that those of the Soldiers who have been thus shamefully and Unreasonably treated, or can give information on the subject, do make their complaints in form before the Grand jury, or some Majestrate of the County, that those extortioners may be proceeded against according to law, or pointed out by the public as Unconscionable men. I have the honor to be sir, with esteem, your Excellencies most respectful humble servant.
          
            John Cleves Symmes.
          
        